Judge Underwood,
delivered the opinion of the court.
There are several irregularities in the proceedings, for which the decree must be reversed. The usual time of six months, after the arrival of the infants to full age, should have been reserved to them, for opening,the decree; see Jameson, &c. vs. Mosely, IV Monroe, 417.
There is no order on the record, appointing a guardian, to defend for the infants. The process was served on McGinty, requesting him to appear and answer at the November term, 1829. The decree was rendered ip the May preceding. The decree is reversed with costs. Upon the return of the cause, as all the defendants to. the bill have appeared in this court, it will no.t b.e necessary to take out process against them.
The court will appoint a guardian ad litem for the infants, and take such other steps, not inconsistent with this opinion, as may be necessary, to bring the cause fairly to trial upon the merits.
McGinty for plaintiffs.